UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1797



TYRONE CARTER,

                                               Plaintiff - Appellant,


             versus


BEAR ISLAND PAPER, LLC,

                                                Defendant - Appellee,


             and


BOBBY JACKSON; MIKE POWELL,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-989-3)


Submitted:    February 28, 2005              Decided:   March 16, 2005


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick H. Marsh, HILL, TUCKER, & MARSH, Richmond, Virginia, for
Appellant. D. Eugene Webb, Jr., Mary Leslie Parpart, TROUTMAN
SANDERS LLP, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Tyrone Carter appeals the district court’s order granting

summary judgment to Defendant in this civil action.                We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.        See Carter v.

Bear Island Paper, LLC, No. CA-03-989-3 (E.D. Va. May 25, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -